Title: To Thomas Jefferson from Pierpont Edwards, 28 October 1790
From: Edwards, Pierpont
To: Jefferson, Thomas



Sir
New Haven Octr. 28th. 1790

I do myself the honor to inclose you three Judgements of our Superior Court, in cases in which it has been contended, that the Judgements were an infraction of the treaty of peace. No. 1. Is a decree in Chancery, in which the Court determined, that no interest, during the war, was recoverable by a british subject upon a debt due from an american. No. 2. Is the case of a Refugee, in which the treaty was in vain urged against the Judgement which the Court gave. I was of Counsil for the Defendants in these two causes. No. 3. Is a case in some respects different from the other two. One of the Creditors and partners never Joined the enemy. I was of Counsil for the Defendant in this cause. I think this Judgement was wrong, even if the treaty is considered as having no effect upon questions of this kind.
I also send you a book, which contains the Laws of Connecticut, as revised and established in 1750, and all subsequent Laws to Octr. 1783 inclusive. In January 1784 the statutes were again revised. I have also contracted for a statute book, which contains the statutes of the Colony of Connecticut, as revised in 1782. I despair of finding a statute book containing the Laws antecedent to that revision.
I have found one or two books in the [hands] of gentleman who appreciate them very highly, which contain the statutes of the Colony of Connecticut, as revised in 1702, and the additional statutes for about twenty or twenty five years; but the holders could not be persuaded to part with them, insisting that I should endeavour to procure them from persons, in whose estimation, such monuments of legal antiquity would be less valuable. I will still keep the object in view, and endeavour to execute your commission in this respect also. I am with very great respect your most Obedient and very huml. servt.,

Pierpont Edwards

